Citation Nr: 1017734	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  08-27 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a bilateral ankle 
disorder.

3.  Entitlement to service connection for an enlarged heart, 
murmur and mitral valve prolapse.

4.  Entitlement to an initial compensable rating for 
hypertension.

5.  Entitlement to an initial compensable rating for 
pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to 
September 2004. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.  

In October 2009, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing is of record.  During the hearing, 
the Veteran also submitted additional evidence, most of which 
consisted of photocopies or duplicates of evidence previously 
submitted to VA.  In an October 2009 statement, the Veteran's 
representative waived initial RO consideration of this new 
evidence.  The Board accepts this additional evidence for 
inclusion in the record.  See 38 C.F.R. § 20.800 (2009).

The issues of service connection for a bilateral knee 
disorder, for a bilateral ankle disorder, and for an enlarged 
heart, murmur and mitral valve prolapse are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.




FINDINGS OF FACT

1.  The evidence shows that the Veteran had blood pressure 
readings during service with diastolic of 100 or more, takes 
medication for control of his hypertension, but does not have 
diastolic pressure predominately 110 or more or systolic 
pressure predominately 200 or more.

2.  Since the grant of service connection for 
pseudofolliculitis barbae, the evidence of record has not 
shown the Veteran's scarring represents two or more 
characteristics of disfigurement or that his 
pseudofolliculitis covered more than 10 percent of the entire 
body.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's 
favor, the criteria for an initial 10 percent rating, but no 
more, for hypertension have been met.  38 U.S.C.A. § 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.104, 
Diagnostic Code 7101 (2009).

2.  The criteria for an initial 10 percent rating for 
pseudofolliculitis barbae have been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, 
Diagnostic Codes 7800 and 7806.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in a letter from the 
RO dated in July 2005.  This letter notified the Veteran of 
VA's responsibilities in obtaining information to assist the 
Veteran in completing his original service connection claims, 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006)). 

Thereafter, the Veteran was granted service connection for 
hypertension and pseudofolliculitis and assigned an initial 
disability rating and effective date for each.  As these 
claims were more than substantiated in that they were proven, 
the purpose that the notice is intended to serve has been 
fulfilled and no additional notice is required.  Dingess, 19 
Vet. App. at 490-91.  Further, any defect in the notice that 
was provided is not prejudicial.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  The Board, therefore, finds that VA's duty to 
notify has been satisfied.

The duty to assist also has been fulfilled as private medical 
records relevant to these matters have been requested and 
obtained and the Veteran has been provided with VA 
examinations conducted by QTC through contract (hereinafter 
referred to as fee-basis VA examinations).  The Board finds 
that the available medical evidence is sufficient for an 
adequate determination.  There has been substantial 
compliance with all pertinent VA laws and regulations and to 
move forward with these claims would not cause any prejudice 
to the Veteran.

Increased Ratings - Laws and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The Court has held 
that a claim for a higher rating when placed in appellate 
status by disagreement with the original or initial rating 
award (service connection having been allowed, but not yet 
ultimately resolved), remains an "original claim" and is 
not a new claim for an increased  rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  In such cases, separate 
compensable evaluations may be assigned for separate periods 
of time if such distinct periods are shown by the competent 
evidence of record during the pendency of the appeal, a 
practice known as "staged" ratings.  Id. at 126.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2009).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2009).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2009).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2009). 

Hypertension

The Veteran seeks a higher rating for his service-connected 
hypertension on the basis that that the noncompensable rating 
assigned does not adequately reflect the severity thereof and 
does not reflect the high blood pressure readings registered 
while he was on active duty.  Historically, the Veteran was 
granted service connection for hypertension in an October 
2005 rating decision and awarded a noncompensable (zero 
percent) disability rating, effective October 1, 2004.  In 
his written submissions and Board testimony, the Veteran 
contended that if it were not for the medication he was 
taking, his assigned rating would be much greater.

The Veteran's service-connected hypertension is currently 
rated noncompensable under Diagnostic Code 7101, hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension).  Under this diagnostic code provision, a 10 
percent disability rating is assigned for hypertension when 
diastolic pressure is predominately 100 or more; or when 
systolic pressure is predominantly 160 or more; or when there 
is a history of diastolic pressure predominantly 100 or more 
and continuous medication for control is required.  A 20 
disability percent rating is assigned when diastolic pressure 
is predominantly 110 or more, or systolic pressure is 
predominantly 200 or more.  A 40 percent disability rating is 
assigned when diastolic pressure is predominantly 120 or 
more.  A maximum 60 percent disability rating is assigned 
when diastolic pressure is predominantly 130 or more.  38 
C.F.R. § 4.104, Diagnostic Code 7101.

After a careful review of the evidence of record, the Board 
finds that there is some evidence of a history of diastolic 
ratings of 100 or more, and the continuous use of medication.  
This evidence strongly suggests that the Veteran has a 
history of diastolic pressure predominately 100 or more which 
requires continuous medication for control, making it closer 
to the higher than the lower rating.  As such, with 
resolution of reasonable doubt in favor of the Veteran, an 
initial 10 percent rating, but no more, is granted.

Service treatment records indicate that the Veteran was 
treated for hypertension beginning in approximately 1996 and 
prescribed Lisinopril in approximately 1997.  Blood pressure 
readings from 1996 onwards to the end of his 24-year period 
of active duty show diastolic readings of 100 or more on 
several occasions in service: 150/100 (March 1996), 164/112 
(June 1996), 150/103 (February 1997), 150/102 (March 1997), 
130/100 (November 1998), and 152/100 (March 2000).  While the 
Board reviewed more than 30 blood pressure readings in the 
Veteran's last eight years of active duty, most of those were 
taken after he began medication to control his high blood 
pressure and he still registered diastolic readings of 100 or 
more on occasion.  Therefore, granting the Veteran the 
benefit of the doubt, the Board finds that the Veteran had a 
diastolic pressure of predominately 100 or more that required 
continuous medication for control.

As indicated above, to receive the next higher rating of 10 
percent, the Veteran's diastolic pressure, i.e., the bottom 
number of his blood pressure reading, should be predominantly 
100 or more; or the Veteran's systolic pressure should be 
predominantly 160 or more.  Post-service evidence in this 
case demonstrates that neither the Veteran's predominant 
diastolic or systolic pressures meet the thresholds for the 
10 percent rating.

Private medical records from J.A.S., M.D., dated from 
December 2004 to October 2009 show that the Veteran's blood 
pressure was intermittently read as: 120/98 (December 2004), 
120/80 (May 2005), 112/70 (November 2005), 124/84 (February 
2006), 130/76 (April 2006), 130/74 (May 2006), 120/72 (March 
2007), 110/78 (January 2008), 122/82 (April 2008), 120/70 
(July 2008), 110/80 (August 2008), 130/90 (October 2008), 
130/80 (December 2008), 140/84 (March 2009), 139/100 (March 
2009), 110/74 (April 2009), 130/90 (August 2009). 

A VA examination report dated in August 2005 shows that the 
Veteran was diagnosed with hypertension.  He had been taking 
Maxide for a year, and Lisinopril for 9 years, with good 
response and without side effects.  No functional impairment 
or lost time from work due to hypertension was noted.  His 
blood pressure was read to be 136/74, 149/81, and 113/70.

A VA examination report dated in October 2007 shows that the 
Veteran was diagnosed with hypertension while in service in 
1996.  He took Lisinopril and Maxide daily without apparent 
side effects and for a good response for 11 years.  The 
Veteran told the examiner he had no limitations due to this 
condition.  His blood pressure was read to be 125/92, 138/92, 
and 154/97.

The medical reports show that out of the 23 total blood 
pressure readings of record since October 2004, none 
exhibited a systolic pressure that was at least 160 and only 
one exhibited a diastolic reading that was at least 100.  

A letter from Dr. J.A.S. dated in October 2009 stated that it 
was essential that the Veteran continue taking Lisinopril for 
blood pressure control or he could have serious medical 
problems, such as a heart attack, chronic heart failure, 
stroke, or other medical complications.  

Based on the above readings, the Board finds that an initial 
10 percent rating, but no more, is warranted for the 
Veteran's service-connected hypertension on the basis of the 
evidence showing that continuous medication is shown 
necessary for the control of the Veteran's hypertension and 
he has a history of diastolic blood pressure predominantly 
100 or more.  However, a higher rating is not warranted, as 
there is no objective evidence of predominant diastolic blood 
pressure of 110 or more or a predominant systolic blood 
pressure of 200 or more. 

The Veteran had blood pressure readings during service with 
diastolic of 100 or more.  He takes medication for control of 
his hypertension and testified that his medication has been 
increased to make sure that the diastolic does not exceed 
100.  The Board finds the Veteran's testimony credible, 
especially in view of the blood pressure readings recorded 
during the final years of his active service.  Under these 
circumstances, the Board finds that a 10 percent rating is 
warranted.  It would not be prudent or healthy for the 
Veteran to be removed from medication to determine if his 
blood pressure would climb.  The readings in service and 
post-service are improved by medication, and resolving 
reasonable doubt in the appellant's favor, a 10 percent 
rating is now warranted.

Pseudofolliculitis Barbae

The Veteran has contended that his pseudofolliculitis barbae 
is more severe than indicated by the initial, noncompensable 
rating granted him.  Historically, the Veteran was granted 
service connection for pseudofolliculitis in an October 2005 
rating decision and awarded a noncompensable (zero percent) 
disability rating, effective October 1, 2004.  During his 
Board hearing, the Veteran testified that he had numerous 
scars on his face from shaving and that he was constantly 
pulling out ingrown hairs (see transcript at p. 6).

There is no rating code dedicated to rate pseudofolliculitis 
barbae.  The Board notes that the RO used the criteria of 
Diagnostic Code 7800 to rate the Veteran's 
pseudofolliculitis.  Under Diagnostic Code 7800, a skin 
condition with one characteristic of disfigurement of the 
head, face, or neck is rated 10 percent disabling.  A skin 
condition with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement, is rated 30 percent 
disabling.  A skin disorder of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement, is rated 50 percent 
disabling.  Note (1) to Diagnostic Code 7800 provides that 
the 8 characteristics of disfigurement, for purposes of 
rating under 38 C.F.R. § 4.118, are:

A scar 5 or more inches (13 or more cm.) in length; a scar at 
least one-quarter inch (0.6 cm.) wide at the widest part; the 
surface contour of a scar is elevated or depressed on 
palpation; a scar is adherent to underlying tissue; the skin 
is hypo- or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.); the skin texture is abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); the underlying soft tissue is missing in 
an area exceeding six square inches (39 sq. cm.); or the skin 
is indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).

Pseudofolliculitis barbae also may be rated by analogy to 
Diagnostic Code 7806 and to Diagnostic 7813.  

Under Diagnostic Code 7806, a noncompensable rating is 
contemplated when less than 5 percent of the entire body or 
less than 5 percent of exposed areas are affected; and, no 
more than topical therapy was required during the past 12-
month period.  A 10 percent disability rating is assigned 
when at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas are affected; or, intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs is required for a total duration of less than six weeks 
during the past 12-month period.  A 30 percent disability 
rating is warranted when 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas are affected; or, 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of 
six weeks or more, but not constantly, during the past 12-
month period.  A 60 percent disability rating is contemplated 
when more than 40 percent of the entire body or more than 40 
percent of exposed areas are affected; or, constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

Alternatively, a skin condition can be rated under Diagnostic 
Code 7813 as disfigurement of the head, face or neck 
(Diagnostic Code 7800) or as scars (Diagnostic Codes 7801, 
7802, 7803, 7804, or 7805), depending upon the predominant 
disability.  

Under VA regulations, pseudofolliculitis barbae may also be 
rated based on the limitation of motion of any affected part.  
38 C.F.R. § 4.118, Diagnostic Code 7805.

The Board notes that the Diagnostic Codes applicable to scars 
was recently revised in October 2008.  These revisions, 
however, apply only to claims that were filed on or after the 
effective date of October 23, 2008, or when the Veteran has 
specifically requested reconsideration of his claim under 
these revised criteria.  As the Veteran's claim was filed 
before October 2008 and he has not requested reconsideration 
under the revised criteria effective October 23, 2008, 
evaluation of the Veteran's pseudofolliculitis barbae under 
these revised criteria is not warranted.

The Veteran underwent a fee-basis VA examination in August 
2005.  It was noted that he developed pseudofolliculitis 
while in service in 1989.  Because of this skin condition, 
the Veteran has constant itching, shedding and crusting.  It 
was noted that this skin disease involved areas of skin 
exposed to the sun, including the face and hands.  During the 
previous 12 months, the Veteran had not received any 
treatment for his skin condition.  There was no functional 
impairment noted from pseudofolliculitis and the condition 
did not result in any time lost from work.  Lesions from 
pseudofolliculitis barbae were noted on the facial and neck 
area.  The examiner estimated that 30 percent of the exposed 
area was affected and 10 percent of the total body was 
affected.

The Veteran underwent a fee-basis VA examination in October 
2007.  The Veteran complained of constant itching, but had no 
exudation, ulcer formation, shedding and crusting.  The skin 
disease involved areas exposed to the sun, including the 
face, but not the hands, neck, and head.  The Veteran had 
received topical medication without side effects for the skin 
condition during the previous 12 months.  The Veteran 
reported no limitations due to his pseudofolliculitis.  
Multiple PFB scars, with none measuring 0.5 cm by 0.5 cm were 
present at the face and neck.  There was no tenderness, 
disfigurement, ulceration, adherence, instability, tissue 
loss, inflammation, edema, keloid formation, 
hypopigmentation, hyperpigmentation or abnormal texture.  The 
skin condition on the face and neck had the following 
characteristics: exfoliation, crusting and abnormal texture 
of more than six square inches.  There was no ulceration, 
disfigurement, tissue loss, induration, inflexibility, 
hypopigmentation, hyperpigmentation and limitation of motion.  
The skin lesion coverage of the exposed area was less than 3 
percent, and the skin lesion coverage relative to the whole 
body was less than 1 percent.  The skin lesions were not 
associated with systemic disease and did not manifest in 
connection with a nervous condition.  The examiner reported 
that the diagnosis was changed to pseudofolliculitis barbae 
with scarring because of the razor rash with scarring.  
Photographs were taken at this fee-basis VA examination, and 
the Board assumes that these are the photographs the Veteran 
has inserted in his evidence folder submitted to the Board in 
October 2009.

Based on the evidence of record, and granting the Veteran the 
benefit of the doubt, the Board believes that an initial 10 
percent disability rating, but no higher, is warranted for 
his service-connected pseudofolliculitis barbae.  The Board 
notes that the August 2005 VA examination did not show any 
characteristic of disfigurement under Diagnostic Code 7800, 
but it did establish that the Veteran's pseudofolliculitis 
barbae covered 10 percent of his total body.  As noted above, 
under Diagnostic Code 7806, a 10 percent rating is warranted 
when at least 5 percent, but less than 20 percent of the 
entire body is affected.  

The Board also finds that the results of the October 2007 
fee-basis VA examination support continuation of the higher, 
or 10 percent, disability rating.  The October 2007 examiner 
found that the skin lesions covered an exposed area of less 
than 3 percent, or less than one percent of the entire body, 
which only merits a noncompensable rating under Diagnostic 
Code 7806.  However, the examiner also found that the 
Veteran's pseudofolliculitis manifested with scarring, 
including an abnormal texture in an area exceeding more than 
six square inches.  The latter represents one characteristic 
of disfigurement under Diagnostic Code 7800 and, therefore, 
warrants a 10 percent disability rating.  The report of the 
October 2007 examiner specifically rules out the other 
characteristics of disfigurement available under Diagnostic 
Code 7800 when discussing the Veteran's numerous small scars 
and lesions related to his pseudofolliculitis barbae.  

Therefore, the Board finds that the results of both fee-basis 
VA examinations support, for different reasons, an initial 
disability rating of 10 percent, but no higher, for the 
Veteran's pseudofolliculitis.

The Board notes that other diagnostic codes related to skin 
conditions do not support an initial rating in excess of 10 
percent.  As previously noted, as the Veteran's 
pseudofolliculitis barbae does not result in two or three of 
the objective signs of disfigurement of the head, face, or 
neck under Diagnostic Code 7800, the assignment of a 30 
percent rating thereunder is not available.  As the Veteran's 
pseudofolliculitis barbae is located on the face and neck, 
Diagnostic Codes 7801 and 7802 are inapplicable.  Under 
Diagnostic Codes 7803 and 7804, a 10 percent disability 
rating represents the maximum schedular evaluation.  As such, 
application of these codes does not result in the assignment 
of a higher rating.

Diagnostic Code 7805 rates scars on limitation of function of 
the affected part.  See 38 C.F.R. § 4.118, Diagnostic Code 
7805.  As discussed in the two fee-basis VA examinations, 
there is no evidence of record indicating that the Veteran 
suffers a limitation of function as a result of his 
pseudofolliculitis barbae.  Therefore, Diagnostic Code 7805 
is also inapplicable.

Diagnostic Code 7806 does not avail as there is no clinical 
evidence of record demonstrating that the Veteran's 
pseudofolliculitis barbae covers 20 to 40 percent of the 
entire body, or 20 to 40 percent of exposed areas affected, 
or that systemic therapy such as corticosteroids or other 
immunosuppressive drugs has been required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  As such, a higher initial rating is 
not warranted under Diagnostic Code 7806 in this case.

The remainder of the diagnostic codes that apply to skin 
conditions relate to conditions other than pseudofolliculitis 
barbae and so are inapplicable to the Veteran's claim.  See 
Diagnostic Codes 7808 to 7833.

Based on the foregoing, a higher rating of 10 percent, but no 
higher, for service-connected pseudofolliculitis barbae is 
warranted.

Extra-schedular Rating

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  An extra-schedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2009).

There is a three-step inquiry for determining whether a 
claimant is entitled to an extra-schedular rating.  Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation is found to be 
inadequate, the Board must determine whether the Veteran's 
disability picture exhibits other related factors, such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
claimant's disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the VA 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.

In this case, neither the Veteran nor his representative have 
expressly raised the matter of entitlement to an extra-
schedular rating for either his hypertension or 
pseudofolliculitis.  The Veteran's contentions have been 
limited to those discussed above, i.e., essentially that his 
disabilities are more severe than reflected by the currently 
assigned rating.  See Brannon v. West, 12 Vet. App. 32 (1998) 
(while the Board must interpret a claimant's submissions 
broadly, the Board is not required to conjure up issues that 
were not raised by the claimant).  Moreover, as noted above, 
the Board has increased the noncompensable disability rating 
for both service-connected disabilities on appeal to the 10 
percent level.  In addition, the Veteran and his 
representative have not identified, and the Board has not 
found, any factors which may be considered to be exceptional 
or unusual with respect to these service-connected 
disabilities.  In this regard, the record does not show that 
the Veteran has required frequent hospitalizations for his 
service-connected disabilities or that either has interfered 
with his employment.  There is no unusual clinical picture 
presented, nor is there any other factor which takes these 
disabilities outside the usual rating criteria.  In short, 
the evidence does not support the proposition that the 
Veteran's hypertension and pseudofolliculitis barbae present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.  Accordingly, further action is not warranted 
under 38 C.F.R. § 3.321 (b)(1).


ORDER

Entitlement to an initial 10 percent rating, but no more, for 
hypertension is granted, subject to the law and regulations 
governing the award of monetary benefits.

Entitlement to an initial 10 percent rating, but no more, for 
pseudofolliculitis barbae is granted, subject to the law and 
regulations governing the award of monetary benefits.


REMAND

Unfortunately, a further remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims.  VA has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c) (2009). 

Regarding the Veteran's claims for service connection for a 
bilateral knee disorder and for a bilateral ankle disorder, 
the Board notes that the fee-basis VA examination in August 
2005 found that the Veteran developed knee and ankle 
complaints in service as a result of physical training in 
1990, but the examiner declined to provide a diagnosis or a 
medical opinion for either the knees or the ankles because he 
found the Veteran had no current knee or ankle disorder.  

The fee-basis VA examination results conflict with the 
Veteran's October 2009 Board hearing testimony when he 
related that he had been diagnosed with degenerative 
arthritis of both the knees and the ankles within one year of 
his discharge from active duty in September 2004 (see 
transcript at pp. 11, 13).  Private medical records submitted 
at the time of the hearing (which were unavailable to the RO) 
reveal that June 2006 and October 2006 entries from the 
Veteran's private orthopedist indicated some degenerative 
changes of the knees and ankles.  However, none of the 
private X-ray studies were submitted at the time of the 
Veteran's hearing, and the private medical entries in 2006 do 
not make clear when the private X-rays and diagnoses were 
made.  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  In this case, the Veteran served on 
active duty for 24 years and is contending that evidence not 
available to the fee-basis VA examiner in 2005 could entitle 
him to presumptive service connection for both his knee and 
his ankle disorders.

Therefore, on remand the RO/AMC shall attempt to obtain the 
Veteran's release for his complete medical file from his 
private orthopedist, Dr. F.W., specifically the results of 
any X-rays of the knees and ankles performed in 2005 or 2006.  
Then the RO/AMC shall schedule the Veteran for a VA 
examination and medical opinion to determine whether he has a 
current disability of the knees or ankles and, if so, whether 
such disabilities are related to his 24-year period of active 
duty.

Concerning the Veteran's claim for service connection for an 
enlarged heart, murmur and mitral valve prolapse, the Board 
notes that service treatment records show that the Veteran 
was told in service that he had an enlarged heart, a systolic 
murmur, and a mild mitral valve prolapse.  A November 2001 
service record revealed that the Veteran had been warned 
regarding symptoms of an advancing heart block.  

The August 2005 fee-basis VA examiner wrote that the heart 
examination was abnormal, but then added that examination of 
the heart did not reveal any evidence of congestive heart 
failure, cardiomegaly or cor pulmonale.  The examiner failed 
to diagnose a heart disorder noting that there was no 
pathology with which to render a diagnosis.  When the Veteran 
underwent another fee-basis VA examination with the same 
examiner in October 2007, an abnormal heart examination was 
noted, including evidence of cardiomegaly which was supported 
with a chest X-ray study.  The results of an echocardiogram 
showed a diagnosis of mild concentric left ventricular 
hypertrophy, mild left atrial enlargement, mitral valve 
leaflet thickening with subtle prolapse, and mild posteriorly 
directed mitral regurgitation.  The examiner failed to 
proffer any medical opinion whether any heart condition was 
related to the Veteran's period of active service or had 
developed since his 2005 examination.

In light of the foregoing, the Board finds that additional 
development is required prior to further adjudication of this 
claim.  While the competent medical evidence has shown that 
the Veteran has a history of heart complaints, it is unclear 
if the Veteran actually has a current diagnosis of a heart 
disorder separate from hypertensive vascular disease.  
Additionally, the two fee-basis VA examinations suggest some 
abnormal heart condition but no diagnosis of such, and no 
medical opinion was rendered on a possible nexus to active 
service.  As such, on remand, a VA examination and medical 
opinion should be obtained addressing whether the Veteran is 
currently diagnosed with a heart disability separate from his 
hypertensive vascular disease and, if so, whether it is 
related to the Veteran's 24-year period of active duty.  

Accordingly, the case is REMANDED for the following action:

1.  After securing the Veteran's release 
and information from him about the mailing 
address of his private orthopedist, the 
RO/AMC shall request copies of his 
complete medical file from Dr. F.W., to 
include X-ray studies of the ankles and 
knees done in 2005 or 2006.  If the 
Veteran cooperates, and attempts to obtain 
these records are unsuccessful, this 
should be documented in the claims file, 
and the Veteran should be notified 
accordingly.

2.  After the requested medical records 
have been associated with the claims file, 
or the time for such acquisition has 
expired, the RO/AMC shall schedule the 
Veteran for a VA examination and medical 
opinion to ascertain the nature, extent, 
and etiology of any bilateral knee and 
bilateral ankle disabilities. All 
indicated tests or studies deemed 
necessary for an accurate assessment 
should be conducted.  The claims file and 
a copy of this Remand must be made 
available to the examiner for review of 
the pertinent evidence in connection with 
the examination, and the report should so 
indicate.  Based on examination findings, 
as well as a review of the record, the 
examiner is requested to render an opinion 
with respect to:

A.  Whether it is at least as likely as 
not (50 percent probability or greater) 
that the Veteran currently suffers from a 
bilateral knee and/or a bilateral ankle 
disorder; and

B.  If so, whether it is at least as 
likely as not (50 percent probability or 
greater) that any currently diagnosed 
bilateral knee and/or bilateral ankle 
disorder is related to the Veteran's 24-
year period of active duty.  

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  If the requested medical 
opinion(s) cannot be given, the examiner 
should state the reason why.

3.  The RO/AMC also shall arrange for the 
Veteran to undergo an appropriate VA 
examination so as to ascertain the extent, 
nature, and etiology of his asserted heart 
disability.  The entire claims file, to 
include a complete copy of this Remand, 
must be made available to the examiner in 
conjunction with conducting the 
examination of the Veteran.  The examiner 
should annotate his report to reflect that 
review of the claims file was undertaken.  
A discussion of the Veteran's documented 
medical history and assertions also should 
be included.  All appropriate tests or 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  Based on examination findings, as 
well as a review of the record, the 
examiner is requested to render an opinion 
with respect to:

A.  Whether it is at least as likely as 
not (50 percent probability or greater) 
that the Veteran currently suffers from a 
heart disorder separate from his 
hypertensive vascular disease; and

B.  If so, whether it is at least as 
likely as not (50 percent probability or 
greater) that any currently diagnosed 
heart disorder is related to the Veteran's 
24-year period of active duty.  

A complete rationale for any opinion 
expressed should be provided.  It is 
requested that the examiner discuss the 
prior medical evidence in detail and 
reconcile any contradictory evidence.  For 
example, if the examiner should diagnose a 
current heart disorder, then he or she 
should comment on the decision of the 
August 2005 examiner that the Veteran had 
no heart pathology to warrant a diagnosis.

4.  When the development requested has 
been completed, the three remaining issues 
on appeal should again be reviewed by the 
RO/AMC on the basis of the additional 
evidence.  If the benefits sought are not 
granted the Veteran should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


